Opinion of the court was delivered by
Ross, J.
The action of replevin, in this State, is given and regulated by statute. It is applicable to beasts distrained, to goods attached, and to other goods. The requisites of the bond to be given and the form and effect of the judgment in each case aré prescribed by statute. Being thus given and limited by statute, little aid can be derived from the decisions of courts in other jurisdictions, unless it is first shown, that they were rendered upon statutes of similar substance and effect. In the case of beasts distrained there is no provision by which a judgment for a return of the property can be rendered, while in the case of goods attached and of other goods, such a judgment may be rendered. But in the case of goods attached, the replevin must be by the defendant in the suit in which the attachment is made, and the suit in replevin is only, in legal effect, a receipt of the property. But in the case of the replevin of other goods, the suit is predicated upon *341the plaintiff’s claim of ownership of the goods, or of right to their possession, and which he claims have been unlawfully taken, or unlawfully detained from him by the defendant. The suit puts in issue the plaintiff’s ownership, or right to the possession of the goods as against the defendant. The proper plea to the declaration is, not guilty, and it puts in issue the claim of the plaintiff set forth in the declaration.' If upon non-suit of the plaintiff, or upon trial, it appears that the defendant is entitled to a return of the property, he shall have judgment therefor. R. L. séc. 1230, et seq. The plaintiff offered to show that Stapleton brought an action of replevin against Hope claiming title to a horse ; that pending that action he purchased the horse of Stapleton’s agent, the defendant, who gave his personal warranty that by such sale the plaintiff obtained a good and valid title to the horse. The' Stapleton replevin suit resulted in a judgment for a return of the horse to Hope. This judgment in favor of Hope not having been satisfied in any way, he brought an action of replevin for the horse against the plaintiff. Judgment therein was rendered in favor of Hope against the plaintiff, the latter making no defence. Upon the plaintiff offering to show these facts, in support of this action upon the defendant’s personal warranty of the title of the horse to him, the defendant claimed that his sale of the horse to the plaintiff as the agent of Stapleton conveyed to the plaintiff a valid title to the horse against the judgment for a return of the horse in the replevin suit in favor of Stapleton against Hope, and against the subsequent replevin suit in favor of Hope against the. plaintiff; and that if Hope had fully defended the last named suit upon its merits, it would have been so determined. He contends that the bond given by Stapleton took the place of the horse, and therefore Stapleton could deal with the horse as his own against Hope, and all claiming under him. The defendant’s 'counsel cites and relies upon the decisions of the Supreme Court of Pennsylvania and of some other states in which it has been held that under the statutes in those states, or under a practice *342that bas prevailed, the defendant, in a replevin suit, has the right to give a claim-bond for the property, in which case the property does not pass into the possession of the plaintiff, but the bond takes the place of the property, and the defendant can then convey a valid title to the property; or if the defendant fails to give the claim-property bond, and the property is given into the possession of the plaintiff, the plaintiff may then convey a good title to the property against the defendant, although he should recover in the suit a judgment for the return of the property. But these decisions arising upon statutes unlike those of this State, and under a practice very unlike any that prevails in this State, can furnish but little aid in construing the statutes of this State. In Collamer v. Page, 35 Vt. 387, Thurber & Co. v. Richmond, 46 Vt. 395, and Fisk v. Wallace, 51 Vt. 418, it has been held, and we think correctly, that, when in a replevin suit the plaintiff alleges the title to the property to be in him, a trial of the case upon its merits tries and determines his title to the property as against the defendant in that suit. The bond which the plaintiff must give to entitle him to receive the property into his possession is conditioned, among other things, for a return of the property to the defendant if he fails to establish that he has title to the property, and the judgment in that case is for a return of the property to the defendant. This makes Stapleton’s case against Hope one in which his title to the horse was put in issue and determined against him, and Hope obtained a judgment for the return of the horse to him. The plaintiff purchased the horse of the defendant as the agent of Stapleton, pendente' lite, and could only acquire such right to the horse as Stapleton might in the suit establish that he had. Stapleton failed to establish that he had title to the horse, consequently, the plaintiff acquired no title by the purchase, and could not have successfully resisted Hope’s suit in replevin for the horse. Any other holding would nullify the judgment inH ope’s favor for the return to him of the horse. But the defendant contends that public policy *343favors the free transfer and sale of personal property. By the owner it does, but not by one who sets up an unfounded claim to it. The defendant’s contention, carried out, would allow any one desirous of obtaining some article of his neighbor’s property, by resorting to a suit of replevin, to obtain it at the appraisal of men, however much the neighbor desired to retain the article for his own use or enjoyment. We think the evidence offered by the plaintiff was admissible, and if found true, entitled him to recover of the defendant.
The judgment of the County Court is reversed and cause remanded.